NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    31-OCT-2022
                                                    01:25 PM
                                                    Dkt. 63 OCOR


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                          IN THE INTEREST OF KH


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-S NO. 18-00170)


                           ORDER OF CORRECTION
                 (By:   Wadsworth, J., for the court1/)

          IT IS HEREBY ORDERED that the Summary Disposition Order
filed on September 15, 2022, is corrected as follows:
          The case caption on the first page:

                           IN THE INTEREST OF KH-V

is corrected so that it reads:

                            IN THE INTEREST OF KH

          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

            DATED:   Honolulu, Hawai#i, October 31, 2022.


                                          /s/ Clyde J. Wadsworth
                                          Associate Judge




     1/
            Leonard, Presiding Judge, and Hiraoka and Wadsworth, JJ.